Citation Nr: 0714464	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which, in part, denied the 
veteran's claim for service connection for an eye disability.   
The veteran perfected an appeal of this decision.

The veteran testified before the Board at a personal hearing, 
held by means of video teleconferencing, in December 2004.  
The transcript of the hearing is associated with the 
veteran's claims folder.

The case was previously before the Board in May 2005 at which 
time the claim of entitlement to service connection for an 
eye disorder was denied.  The veteran appealed the Board's 
May 2005 decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  In July 2006, a Joint Motion (joint 
motion) for an Order Vacating and Remanding the Board's 
Decision and Incorporating the Terms of This Motion, was 
issued.  Essentially, the parties agreed that a remand was 
required in order to satisfy the duty to assist, as will be 
further explained herein.  Based on the Joint Motion, the 
CAVC vacated the Board's May 2005 decision denying 
entitlement to service connection for an eye disability.  In 
a July 2006 Order, the appeal of this issue was remanded to 
the Board for readjudication in accordance with the motion.

This case was remanded by the Board in November 2006 
primarily for additional evidentiary development. The 
development requested in that remand has been undertaken and 
the case has returned to the Board and is ready for appellate 
review.




FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center in 1973.

2.  A current eye disorder did not have its onset in active 
service and is not the result of a disease or injury incurred 
in active service.


CONCLUSION OF LAW

An eye disorder was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in September 2003, prior to the initial 
decision on the claim in December 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.  A second duty to assist letter 
was issued in December 2006, prior to the issuance of the 
most recent SSOC in January 2007.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the duty to inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the Board observes that the veteran 
was notified by the March 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, the VCAA letters sent to the veteran in 
September 2003 which was specifically intended to address the 
requirements of the VCAA, detailed the evidence needed to 
substantiate a claim for service connection, and specifically 
asked for evidence indicating than an eye condition existed 
from military service to the present time.  The letter 
informed the veteran that the RO was requesting service 
medical records from the veteran which would help the RO 
"determine how your claimed disabilities are connected to 
your military service."  The letter listed a number of 
documents that could substitute for service medical records, 
including statements from military medical personnel, "buddy" 
statements and police reports. Enclosed with the letter was a 
copy of NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, which the veteran was asked to 
complete in as much detail as possible and return.  The 
letter also indicated what evidence was in the RO's 
possession in regards to his claim.  Thus, both the September 
2003 letter and the March 2004 SOC not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Concerning the duty to inform the claimant of the information 
and evidence the VA will seek to provide, the RO informed the 
veteran in the September 2003 letter that VA was responsible 
for getting "records held by a Federal agency or department," 
including things such as "medical records, employment 
records, or records from other Federal agencies."  The RO 
also advised him that a VA medical examination would be 
provided if it was necessary to make a decision in his claim.

With regard to notifying the claimant of the information and 
evidence the claimant is expected to provide, the September 
2003 letter indicated that VA would make reasonable efforts 
to get "any private medical evidence that you make us aware 
of and authorize us to obtain on your behalf."  Enclosed with 
the September 2003 letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, to be 
completed by the veteran for the RO to obtain evidence on the 
veteran's behalf.  The letter explained that it was 
ultimately the veteran's responsibility to make sure his 
claim was supported by appropriate evidence.

Finally, as to requesting that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, the September 2003 letter asked the veteran to "Send 
us any medical reports you have."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  The Board points out that 
in a statement signed by the veteran in September 2006, he 
indicated that he had no additional evidence or information 
to offer for the record.

The Board finds that the September 2003 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was provided to the veteran in 
correspondence issued in December 2006.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's private treatment records.

The veteran's service medical records are not associated with 
the claims folder.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated 
on the VA's responsibility to obtain a veteran's service 
medical records.  Specifically, the Court stated that VA must 
make more than a single attempt to locate such records, and 
must inform the veteran of their absence, so that he may 
independently seek to obtain them.  See Hayre, 188 F.3d at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In this case, the RO has attempted to locate the veteran's 
service medical records.  The RO first submitted a request to 
the National Personnel Records Center (NPRC) on September 
2003, asking for all available military medical and dental 
records and the report of separation of service for the 
veteran.  The RO was informed on October 2003 that there were 
no available service medical records or surgeon general's 
office (SGO) records and that these records were presumed to 
have been destroyed in a July 1973 fire at the NPRC.  The RO 
sent the veteran a letter in October 2003 explaining that the 
RO had not received a response from the veteran in regards to 
his service medical records.  The RO referred to the request 
made in the September 2003 VCAA letter that the veteran 
submit any service medical records in his possession.  The 
veteran did not respond.  A formal finding of unavailability 
of service records was made in October 2003.

The Board notes that the RO only contacted the NPRC once in 
regards to the veteran's service medical records, which would 
not satisfy Hayre.  However, the Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  See also Hayre, supra (VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile).  So it is in this case. Moreover, 
without cooperation from the veteran by means of a completed 
NA Form 13055, contacting the NPRC again would be an exercise 
in futility.  As the Court has stated: "VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

The Board notes that in March 2004, VA requested clinical 
records dated in 1957 and 1958 from Fort Ord Army Hospital in 
California.  However, that request yielded no additional 
records.

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  Following 
the Board's November 2006 remand, the veteran was furnished a 
comprehensive VA examination in December 2006 which includes 
a medical opinion addressing the etiology of the currently 
manifested eye problems. 

It is the responsibility of the Board to determine the 
credibility of evidence by evaluating each piece of evidence 
in light of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997).  See also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2006).  Private medical records of Dr. B. 
specifically identified by the veteran have been obtained in 
this case.  The veteran asked for review by a Decision Review 
Officer (DRO), which was completed with the issuance of the 
March 2004 SOC.  As indicated in the Introduction, the 
veteran provided testimony at a personal hearing held by mean 
of video teleconferencing in December 2004.   Neither the 
veteran nor his representative has indicated the existence of 
any other evidence that is relevant to his appeal.  The Board 
has carefully considered the provisions of the VCAA in light 
of the record on appeal, and for the reasons expressed above 
finds that the development of the claim has been consistent 
with the provisions of the VCAA.  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.

Factual Background

The veteran filed his original claim for an eye disorder in 
September 2003.  He reported that in 1957 while stationed at 
Fort Ord, CA, he was working on his truck and the brake line 
broke.  He stated that brake fluid got into his eyes and he 
temporarily lost sight.  He added that his left eye still 
gave him trouble. 

The veteran's service medical records were requested and in 
October 2003 the National Personnel Records Center (NPRC) 
indicated that there were no records on file at the NPRC, and 
that any records pertaining to the veteran were believed to 
have been destroyed in a fire.  A formal finding as to the 
unavailability of the veteran's service medical records was 
made by the RO in October 2003.

The record contains a medical statement offered by Dr. B. 
dated in January 2004.  Dr. B. indicated that she had treated 
the veteran since 1984.  He reported to her that in 1957 
while on active duty, he experienced an injury to both eyes 
while attempting to repair a ruptured brake line and had 
blindness in both eyes for about a week thereafter.  On 
examination, the veteran's best corrected vision was 20/20- 
in the right eye and 20/25+ in the left eye.  Near vision was 
20/30+.  Dilated fundus exam revealed a normal right eye and 
a few blot retinal hemorrhages superior to the optic disc, 
which were related to a branch retinal occlusion which first 
appeared in October 2000.  Visual field testing was normal 
bilaterally.  It was noted that a small, faint corneal scar 
of the right eye was detected, which was likely related to a 
foreign body injury some time in the past.  Dr. B. submitted 
clinical records dated from March 1984 to January 2004 which 
were consistent with her summary.  

In a more detailed statement provided in January 2004, the 
veteran indicated that the incident during service involving 
the brake fluid occurred in about March 1957.  He reported 
that a doctor told him that his eyes were "pitted."  He 
explained that his left eye would not focus and the right eye 
sometimes watered a lot.

The veteran presented testimony at a personal hearing held by 
means of video teleconferencing in December 2004.  At that 
time, he testified that a brake line blew up in his face 
while he was repairing a truck at Fort Ord, California.  He 
stated that an ambulance was called and he was taken to Fort 
Ord Hospital where his eyes were flushed out and bandaged.  
He stated that he lost his vision for about a week and that 
it gradually returned.  He indicated that his subsequent eye 
problems included decreased and/or blurry vision.

A VA eye examination was conducted in December 2006 and the 
claims folder was reviewed.  The examiner was aware of the 
veteran's history of trauma to the eyes in service (as 
previously reported) and of a history of treatment for the 
eyes in 1957 at Fort Ord, thereafter.  These accounts were 
accepted by the examiner as credible.  The veteran's left eye 
symptoms were described as burning, stinging and watering; 
and blurry vision of both eyes was reported.  Visual acuity 
of the right eye was 20/50 far vision (uncorrected) 20/20 
(corrected); and 20/100 near vision (uncorrected) 20/20 
(corrected).  Visual acuity of the left eye was 20/50 far 
vision (uncorrected) 20/20 (corrected); and 20/100 near 
vision (uncorrected) 20/20 (corrected).  Age-related 
presbyopia was noted.  There was no visual field defect.  
Function of the ducts was normal.  Findings on fudoscopic 
examination were normal.  There were no residuals of an eye 
injury found.  A small scar of the right eye was noted.  

The following diagnoses were made: (1) dry eye syndrome, 
right eye greater than left.  The examiner opined that this 
was not at least as likely as not due to the injury sustained 
in service, as the injury which occurred in 1957.  Objective 
testing revealed tear deficiency of the left eye.  (2) Old 
corneal body scar of the right eye, which may have 
represented a metallic foreign body; it was explained that 
this finding was consistent with an old injury, but was not 
more likely than not related to the injury which occurred in 
1957.  (3) Suspected mild glaucoma and (4) nuclear sclerotic 
cataract, age-related.  

The examiner further explained that dry eye syndrome (DES) as 
documented in the veteran's history and shown on examination 
was a common condition, unrelated to previous trauma.  It was 
also noted that an old foreign body scar of the right eye, 
although manifested, was not specifically causally tied to 
service or the 1957 incident.  The examiner did specifically 
comment that the veteran was found to be sincere and 
truthful.  

Legal Analysis

In a case where the veteran's service medical records are 
unavailable and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out, however, that it does not read into O'Hare the 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran. Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided upon the evidence of record.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).

Initially, the Board finds the veteran's report that he 
sustained eye problems after brake fluid came in contact with 
his eyes in 1957 while repairing a truck in service to be 
credible.  In this case, even in the absence of service 
medical records documenting the aforementioned occurrence, 
the veteran's credibility and sincerity regarding this matter 
is not in question.  However, while the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Routen, 10 Vet. App. 183, 
186 (1997); Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994). 

While the Board does not in any way doubt the veteran's 
account of the 1957 incident affecting the eyes and resulting 
treatment therefor in service, the Board must issue a 
decision based upon the entirety of the evidence of record.  
In this case, the incident affecting the eyes which occurred 
in 1957 does not in and of itself warrant the grant of 
service connection.  Even presuming that the in-service 
injury to the veteran's eyes did occur as reported, he must 
also have competent medical evidence to substantiate that 
this injury resulted in a chronic eye disability and that his 
current condition is etiologically related to service.  See 
Hickson, 12 Vet. App. at 253.  

While it is clear that the veteran suffers from several 
currently diagnosed eye disorders, namely: dry eye syndrome, 
an old corneal scar of the right eye, suspected glaucoma and 
cataract; none of these diagnosed disorders were determined 
to have been at least as likely as not etiologically related 
to service.  These disorders were described as common and/or 
age related conditions, which were not at least as likely 
related to service.  

With respect to scarring of the right eye, this was 
identified both on the 2006 VA examination and by the 
veteran's private physician in January 2004.  Although this 
was described by both doctors as related to a past foreign 
body injury, neither competent professional has etiologically 
linked this to service or any incident therein.  Dr. K.A.B. 
noted that the veteran's small, faint corneal scar of the 
right eye was "likely related to a foreign body injury at 
some time in the past."  However, Dr. K.A.B. did not specify 
that the corneal scar was related to a disease or injury 
incurred in service.  "Some time in the past" could mean any 
time in the 40 years between the diagnosis and service.  The 
VA examiner in 2006 made similar findings and was also unable 
to identify the etiology of the scar, but opined that it was 
less likely than not that this was related to service or any 
incident therein.  

Moreover, there has been no evidence presented which 
establishes that this faint scar, affecting only the right 
eye, is productive of any physical or functional impairment 
or disability.  Consequently, there is no basis upon which to 
award service connection for this manifestation affecting the 
right eye.

The January 2004 medical statement of Dr. B. also indicated 
that the manifestations of the eye included branch retinal 
vein occlusion, which was first noted in October 2000.  
However, there has been no competent evidence presented 
establishing or even suggesting that this manifestation is in 
any way etiologically related to service. 

While some decreased visual acuity, identified as prebyopia 
was also noted during the 2006 VA examination, again this 
condition was not etiologically related to service.  
Refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 
(2006).  Specifically, presbyopia is a visual condition that 
becomes apparent, especially in middle age, and in which loss 
of elasticity of the lens of the eye causes defective 
accommodation and an inability to focus sharply for near 
vision.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Moreover, even the veteran's presbyopia was not 
etiologically related to the veteran's period of service or 
to the incident which occurred in 1957.

The veteran maintains that he currently suffers from an eye 
disorder as a result of brake fluid coming in contact with 
his eyes in 1957 while on active duty.  However, the Board 
notes that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render a diagnosis concerning an eye disorder, his lay 
statements are of no probative value in this regard (as to 
the matter of causation/etiology).  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

Furthermore, the Board notes that there is no competent 
medical evidence that the veteran's eye disability is chronic 
and continuous.  The first documented evidence that the 
veteran received treatment for an eye disability was received 
in 2004, over forty years after discharge from service, when 
Dr. K.A.B. stated that the branch retinal vein occlusion 
first appeared in October 2000.  Dr. B. also stated that the 
veteran had been a patient since 1984, and treatment records 
show that the veteran had been seen for prescriptions for 
glasses since 1984.  Concerning this evidentiary gap between 
active service and the earliest evidence of an eye disability 
more than two decades later (1984), the Board notes that the 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury to the eyes 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing eye complaints, symptoms, or findings for many 
years is itself evidence which tends to show that an eye 
disability did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Additionally, the veteran did not report an eye injury either 
to the Veterans Benefits Administration (VBA) or to his 
health care providers until he filed his September 2003 
claim, almost five decades after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  Not only may the 
veteran's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  The Board finds the failure of the veteran 
to mention an eye injury to Dr. K.A.B. when he first began 
seeing her in 1984 and passage of almost five decades between 
service and the filing of a claim to be persuasive as to the 
issue of a relationship between a current eye problem and 
service.

In summary, the record contains no competent medical evidence 
linking a chronic eye disability to the veteran's military 
service.  The evidence of a nexus between active duty service 
and an eye disability is essentially limited to the veteran's 
own statements made after the filing of his claim.  
Laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent 
competent medical evidence of a nexus between an existing eye 
disability and service, there is no basis upon which to grant 
service connection.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an eye disorder is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


